Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-592

IN RE BO R. LEE

A Member of the Bar of the
District of Columbia Court of Appeals              DDN: 164-18

Bar Registration No. 978833

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent from the practice of law in that jurisdiction; this
court’s June 8, 2018, order suspending respondent pending resolution of this matter
and directing him to show cause why reciprocal discipline should not be imposed;
and the statement of Disciplinary Counsel; and it appearing that respondent failed
to file either a response to this court’s order to show cause or his D.C. Bar R. XI,
§14 (g) affidavit, it is

       ORDERED that Bo R. Lee is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.

                                PER CURIAM